Citation Nr: 0700805	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right tibia fracture.

3.  Entitlement to a rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954 and from April 1956 to March 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

The issues of right hip and leg conditions are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's most recent pulmonary function test showed 
a Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) that was 53.9 percent of 
what was predicted.

2.  The veteran's pulmonary function tests have failed to 
show a Forced Expiratory Volume in one second (FEV-1) that is 
less than 40 of what was predicted; a FEV-1/ FVC (Forced 
Vital Capacity) that is less than 40 percent of what was 
predicted; or a DLCO (sb) that is less than 40 percent of 
what was predicted.

3.  The evidence has failed to show that the veteran's 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with either a cardiac or a respiratory 
limitation); that the veteran had cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), or any episodes of acute 
respiratory failure; or that the veteran requires outpatient 
oxygen therapy.


CONCLUSION OF LAW

Criteria for a 60 percent rating for chronic obstructive 
pulmonary disease (COPD) have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6604 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

COPD

The veteran is currently assigned a 30 percent rating for his 
COPD under 38 C.F.R. § 4.97, DC 6604.  Under this DC, a 30 
percent rating is assigned when FEV-1 is between 56 and 70 
percent of what was predicted; where FEV-1/ FVC is between 56 
and 70 percent of what was predicted; or when DLCO (SB) is 
between 56 and 65 percent of what was predicted.  

A 60 percent rating is assigned when FEV-1 is between 40 and 
55 of what was predicted; where FEV-1/FVC is between 40 and 
55 percent of what was predicted; where DLCO (SB) is between 
40 and 55 percent of what was predicted; or where the maximum 
oxygen consumption is between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

A 100 percent rating is assigned when FEV-1 is less than 40 
of what was predicted; where FEV-1/FVC is less than 40 
percent of what was predicted; where DLCO (SB) is less than 
40 percent of what was predicted; where the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure; 
or where the veteran requires outpatient oxygen therapy.

The veteran underwent two pulmonary function tests (PFT) 
during the course of his appeal.  These were in October 2002 
and in March 2004.  The results were as follows:

October 2002
Predicted
Actual
Percent of 
Predicted
FVC 
3.25
3.45
106.1
FEV-1
2.56
2.10
82
DLCO (sb)



FEV-1/FVC


61

March 2004
Predicted
Actual
Percent of 
Predicted
FVC 
3.19
2.90
90.9
FEV-1
2.50
1.86
74.3
DLCO (sb)
21.53
11.60
53.9
FEV-1/FVC


60

At the October 2002 PFT, it was noted that the veteran had 
severe claustrophobia and was therefore unable to get into 
the body box to determine lung volumes.

At the March 2004 PFT, spirometry testing showed mild 
obstructive impairment and the veteran's lung volumes were 
normal.  The veteran's diffusing capacity was moderately 
decreased and there was no improvement with the 
bronchodilator.  The examiner also specifically commented 
that the veteran put forth excellent effort and was very 
cooperative.

The evaluation of the severity of COPD for rating purposes is 
based on the application of the results of pulmonary function 
testing to the rating criteria.  In this case, the veteran's 
DLCO (sb) was 53.9 percent of what was predicted at his PFT 
in March 2004.  As 53.9 percent is between 40 and 55 percent 
of what was predicted, the veteran satisfies the criteria for 
a 60 percent rating for COPD.

A rating in excess of 60 percent is not warranted under the 
facts of this case, as the criteria for a 100 percent rating 
have not been met.

The veteran's PFTs have failed to show a FEV-1 that was less 
than 40 percent of what was predicted (PFTs showed 74.3 and 
82 percent of what was predicted in 2002 and 2004 
respectively); a FEV-1/FVC that was less than 40 percent of 
what was predicted (PFTs showed 61 and 60 percent of what was 
predicted in 2002 and 2004 respectively); or a DLCO (SB) that 
was less than 40 percent of what was predicted (PFT showed 
53.9 percent of what was predicted in 2004).  

The veteran also underwent a VA examination of his heart in 
March 2004, at which it was noted that the veteran had been 
given oxygen equipment by a friend whose wife had died.  The 
veteran was advised that he should not use oxygen without a 
medical prescription, and the veteran indicated that he did 
not use it much, and indicated that he had told his doctor 
about it.  Nevertheless, while the veteran may periodically 
use oxygen therapy, the veteran's claims file is void of 
indication that oxygen therapy has ever been prescribed to 
treat the veteran's COPD.  The examiner also indicated that 
the veteran had a left sided heart condition which was 
unrelated to his COPD, as it was not a right side heart 
condition.  No evidence of a right side heart condition was 
found, and, as such, there is no evidence of either cor 
pulmonale or right ventricular hypertrophy.  While the 
veteran's blood pressure was noted to be borderline, he has 
not been shown to have pulmonary hypertension, by either an 
echo cardiogram or by cardiac catheterization, and an echo 
cardiogram in March 2004 was normal.  Additionally, the 
veteran's claims file is void of evidence that the veteran's 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or that 
he has ever had any episodes of acute respiratory failure.

As such, a 60 percent rating is granted for the veteran's 
COPD.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2004.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination and several 
pulmonary function tests (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his COPD had increased in 
severity was needed, and he has been provided with ample time 
and assistance to acquire any available evidence.  As such, 
he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

A 60 percent rating for COPD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

At his hearing before the Board, the veteran testified that 
his right hip began to bother him within the first couple 
years following his tibia surgery.  The surgery has caused 
the veteran to walk with a severely altered gait, and the 
veteran believes that his altered gait has caused a right hip 
condition to develop.  The veteran's representative also 
suggested that the hip condition might have been a direct 
result of the veteran's tibia surgery.  In July 2003, the 
veteran's private orthopedic doctor, Dr. Tedder, indicated 
that x-rays showed degenerative joint disease in the right 
hip.  The veteran also indicated that he had been told that 
he could use a replacement hip.  However, the veteran's 
claims file is void of an opinion as to whether his hip 
problem is related to his fracture of the right tibia, or the 
residuals thereof.

With regard to the veteran's right leg, the veteran testified 
that his leg often gives out on him while walking, indicating 
that his foot flares out all the time, which initially 
required special shoes, and now requires shoe inserts.  At 
his hearing, it was observed that when the veteran raised his 
foot, a noticeable knot in the leg below his right knee was 
produced.  It was also observed that the veteran's right foot 
flared out to the right.  The last examination of the 
veteran's right leg occurred in 2002, and is considered too 
remote to provide an accurate assessment of the current 
condition of the veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from Bay Pines VA 
medical center from August 2004 to the 
present.  

2.  When the requested development is 
accomplished, schedule the veteran for an 
examination of his right hip.  The 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  Specifically, the examiner 
should determine whether the veteran has a 
disability of the right hip; and, if so, 
he/she should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed hip disability was caused by 
the tibia surgery, or the residuals from 
the surgery, including an altered gait.  
Any opinion should be supported by a 
complete rationale.  

3.  Schedule the veteran for an 
examination to determine the condition of 
his right leg.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any 
conclusion should be supported by a full 
rationale.  The examiner should indicate 
the degree of any impairment of the right 
knee and/or ankle or surrounding muscle, 
as well as indicate if there is nonunion 
of the veteran's right tibia and fibula 
with loose motion that requires a brace. 

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


